NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


ROBERT HUGHES, ESTATE OF BETTY              )
HUGHES,                                     )
                                            )
             Appellant,                     )
v.                                          )      Case No. 2D15-1329
                                            )
                                            )
WELLS FARGO BANK, N.A.,                     )
         Appellee.                          )
                                            )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Manatee
County; Gilbert Smith, Jr., Judge.

Robert Hughes, pro se.

Kimberly S. Mello of Greenburg Traurig,
P.A., of Tampa, and , for Appellee.


PER CURIAM.

             Affirmed.



KHOUZAM, C.J., and BLACK, and LUCAS, JJ., Concur.